department of the treasury internal_revenue_service commerce mc dal dallas tx tax_exempt_and_government_entities_division release number release date date date legend org - organization name xx - date address - address org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers phone fax certified mail - return receipt requested dear in a determination_letter dated july 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final letter with regard to your exempt status we previously provided you a report of examination explaining why we believe revocation of your exempt status was necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on december 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance f you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter thank you for your cooperation sincerely nanette m downing director eo examinations internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations attn jeffrey davis mail stop w meadowview road greensboro nc department of the treasury date date org address certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax in a determination_letter july 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on our examination we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly we are proposing revocation of your federal_income_tax effective january 20xx enclosed with this letter is our report of examination explaining why we believe revocation of your tax exempt status is necessary if you accept our findings please sign and return the enclosed form 6018-a consent to proposed action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final based on prior conversations you have verbally agreed with the service’s position you have also filed forms u s_corporation income_tax return for the tax years ending december 20xx through 20xx with this office these returns will be processed by our mandatory review staff after final approval of our examination findings required to file form_1120 with the appropriate service_center indicated in the instructions for the return for future periods you are you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures report of examination form 6018-a envelope schedule number or exhibit form 886-a rev date name of taxpayer 20xx tax identification_number year period ended org ein explanations of items legend org - organization name issue xx - date city - city state - state whether org qualifies for exemption under sec_501 as described in sec_501 of the internal_revenue_code facts org the organization was formed and incorporated in the state of state on april 19xx according to the articles of incorporation the purpose of the organization is the operation and maintenance of a golf course and country club swimming pools tennis courts and other types of recreational facilities a clubhouse a professional golf shop a restaurant café and dining hall and giving and conducting of entertainment for its members their families and their guests and to promote encourage and foster all types of wholesome recreation and entertainment both within and through the use of its own facilities and through the use of other facilities located within the vicinity of the principal office of this corporation the organization applied for exemption under sec_501 using form_1025 exemption application the organization was granted exemption from federal income taxes under sec_501 as described in sec_501 on july 19xx the examination revealed that the organization continues its operations as a recreation center in the town of city state however the organization receives a substantial amount of income from outside its membership along with income from the membership the organization received income from non-members for_the_use_of its swimming pool golf course rental income for_the_use_of its clubhouse building and pro shop merchandise and concession sales the organization received membership income primarily in the form of membership dues the types of membership dues included golf and swimming pool memberships members were also allowed to rent the clubhouse building on an as-needed basis the membership income was reported on form_990 the organization’s program service revenue included golf cart fees green fees golf tournament revenue and pool guest income the golf fees are paid_by everyone member or non-members that play on the course for its upkeep the golf tournament income is income from tournaments held at the organization’s facilities from both members and non-members the organization did not maintain records that distinguished the member income from the non-member income the organization also received a significant amount of income from the sale of inventory the organization’s pro shop allows for the sale of concessions as well as merchandise that is available to both members and non-members for purchase the organization also did not maintain records that distinguished the member income from the non-member income received from its pro shop sales form 886-a of the treasury-internal revenue service catalog number 20810w - page__1 department publish no irs gov schedule number or exhibil form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items org ein 20xx income received by the organization is detailed below for the year under examination as well as the prior and subsequent years that are not under examination and are based on the organization’s filed form_990 return of organization exempt from income_tax year 20xx year 20xx year 20xx program service revenue dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure income received from membership support dollar_figuredollar_figure dollar_figure dollar_figuredollar_figure income received from rental of clubhouse dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sale of inventory concessions and merchandise dollar_figuredollar_figure dollar_figure dollar_figuredollar_figure other revenue gross_receipts dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure denotes that the organization did not maintain adequate_records or documentation to distinguish whether the income was received from its members or the general_public non-members documentation such as reservation banquet book party function sheets reservation sheets for club functions member billings non-member income record keeping logs and rental agreements were requested on information document requests idrs dated march 20xx and may 20xx to determine the amount of use of the facilities by non-members the organization failed to provide documentation that distinguished non-member income from income received from its membership the organization has opened its facilities to the general_public in an effort to continue operating the organization has placed advertisements in publications in the city state area inviting the general_public to partake of its facilities law sec_501 states that an organization described in subsection c or d shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 concerning feeder_organization or sec_503 concerning organizations engaged in prohibited_transactions organizations exempt from federal taxes as described in sec_501 include clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations relating to the requirements of exemption of such clubs under sec_501 a reads in part as follows a the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items org 20xx and other nonprofitable purposes but does not apply to any club if its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities ein b a club which engages in business such as making its social and recreational facilities available to the genera public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption prior to its amendment in sec_501 required that social clubs be operated exclusively for pleasure recreation and other non-profitable purposes public law amended the exclusive provision to read substantially in order to allow a sec_501 organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status the committee reports for public law further state a within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts these percentages supersede those provided in revrul_71_17 1971_1_cb_683 b thus a social_club may receive investment_income up to the full percent of its gross_receipts if no income is received from non-members’ use of club facilities c in addition the committee reports state that where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula d the senate report also indicates that even though gross_receipts from the general_public exceed this standard it does not necessarily establish that there is a nonexempt purpose a conclusion that there is a nonexempt purpose will be based on all the facts and circumstances including but not limited to the gross_receipts factor it also provides that while the regulations indicate that a club may lose its exemption if revrul_58_589 sets forth the criteria for exemption under sec_501 of the code and provides that a club must have an established membership of individuals personal contacts and fellowship makes its facilities available to the general_public this does not mean that any dealings with nonmembers will automatically cause a club to lose its exemption a club may receive some income from the general_public that is persons other than members and their bona_fide guests or permit the general_public to participate in its affairs provided that such participation is incidental to and in furtherance of the club’s exempt purposes such dealings with the general_public and the receipt of it form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibil form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items org ein 20xx income therefrom does not indicate the existence of a club purpose to make a profit and the income does not inure to club members revrul_66_149 provides that a social_club is not exempt from federal_income_tax as an organization described in sec_501 of the code if income from non-member sources such as for example dividends and interest on investments it regularly derives a substantial part of its revrul_68_119 provides that a club will not necessarily lose its exemption if from transactions with other than bona_fide members and their guests or if the general_public on occasion is permitted to participate in its affairs provided such participation is incidental to and in furtherance of its general club purposes and the income therefrom does not inure to members it derives income revrul_60_324 provides that a social_club that made its social facilities available to the general_public through its member-sponsorship arrangement can not be treated as being operated exclusively for pleasure recreation or other nonprofitable purposes and the club no longer qualified for exemption under c of the code revproc_71_17 sets forth guidelines for determining the effect of gross_receipts derived from nonmember use of a social club’s facilities on exemption under internal_revenue_code sec_501 and recordkeeping requirements revproc_71_17 requires sec_501 organizations to substantiate the status of individuals that use the organization’s facility as either member or non-member for groups of eight people or less the presumption is that the non- members in that party are guests of the member provided the member or the member's employer pays for such use of the facility substantiate the status of the non-members as guests if records are kept that show that seventy-five percent or more of the persons in such a group are members and that a member or the member’s employer pays for such use of the facility above the activities involving the individuals is considered to be an exempt social function carried on by the club and the income derived by the club for the entertainment of the non-members as bona_fide quests of members is not unrelated_business_income however if the club fails to maintain these records and can not show that the conditions set forth above have been met all such income derived by the club is assumed to be non-member income this income is subject_to taxation as unrelated_business_income and is not considered exempt_function_income for groups larger than eight persons the organization can in either of these circumstances described taxpayer’s position org verbally agreed with the service’s proposal to revoke its tax exempt status the organization acknowledged that the reliance on income from the general_public does not further their exempt purposes the organization maintains that it will not be able to survive without a substantial amount of revenue obtained from non-members the organization has submitted form_1120 u s_corporation income_tax return for the tax years ending december 20xx december 20xx december 20xx and december 20xx for processing following the revocation of its tax exempt status government’s position form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibil form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended org an organization exempt from federal income taxes as described in sec_501 must meet the gross_receipts_test in order to maintain its exemption in order to meet the gross_receipts_test an organization can receive up to thirty-five percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status within thi sec_35 amount not more than fifteen percent of the gross_receipts should be derived from the use of a social club’s facilities or services by non-members 20xx ein revproc_71_17 governs the record keeping and substantiation requirements with respect to the use of the facilities of a sec_501 social_club org has acknowledged that it has failed to keep records with respect to the member or non-member status of the individuals that used the facilities because the organization failed to maintain adequate_records to substantiate member from non-member use of the facilities dollar_figure derived from program service revenue clubhouse rental income and inventory sales is considered non-member income the non-member income now accounts for approximately of the organization’s gross_income well above the maximum allowance from income outside the membership and maximum allowance of income from public use of the facilities the above information shows that the organization fails the gross_receipts_test the organization fails the gross_receipts_test and does not receive substantially more than half or of its income from its membership the organization has also indicated that it has opened all its facilities to the general_public for use in order to continue operating this admission along with the lack of documentation required under revproc_71_17 lends to the conclusion that the organization would not qualify under the maximum allowance from income outside the membership and maximum level of income from public use of its facilities in future years although not examined conclusion org no longer qualifies as an exempt_organization under the provisions of sec_501 as an organization described in sec_501 of the internal_revenue_code the activities of the organization are not conducive of an organization of which substantially_all its activities are described as exempt_function activities in sec_501 the organization's activities are not inconsequential with respect to the exempt_activities income nor are they unusual or non-recurrent in nature therefore your exempt status should be revoked effective january 20xx should this revocation be upheld the form_1120 u s_corporation income_tax return filed for the 20xx - 20xx tax years should be processed by the exempt_organization mandatory review staff please note that this is not a final report this report is subject_to review by eo mandatory review staff that may modify it as a result of their review you will receive the final report from eo mandatory review form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
